IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-60691
                           Summary Calendar
                          __________________


CHARLES DARREN BARNETT,

                                       Petitioner-Appellant,

versus

RAYMOND ROBERTS, Superintendent,
Mississippi State Penitentiary,

                                       Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:91-CV-127-D-A
                        - - - - - - - - - -
                           August 6, 1996
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles Darren Barnett, # 67734, appeals the denial of his

petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254.   Barnett argues that the trial court erred in refusing to

grant his requested jury instruction D-17 on manslaughter.     "In a

non-capital murder case, the failure to give an instruction on a

lesser included offense does not raise a federal constitutional


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-60691
                                 -2-

issue."   Valles v. Lynaugh, 835 F.2d 126, 127 (5th Cir. 1988).

Barnett argues that the trial court erred in giving jury

instruction S-3 and in failing to give his requested instruction

D-4 regarding self-defense.    The giving of instruction S-3 did

not result in a violation of due process.     Sullivan v. Blackburn,

804 F.2d 885, 887 (5th Cir. 1986), cert. denied, 481 U.S. 1019

(1987).   Barnett makes his argument regarding instruction D-4 for

the first time on appeal.   Barnett has not shown plain error

affecting his substantial rights from the trial court's failure

to give this instruction.     Douglass v. United States Auto. Ass'n,

79 F.3d 1415, 1429 (5th Cir. 1996) (en banc).    Barnett argues

that the state trial court erred in refusing to allow James

Barnett, his brother, testify concerning his knowledge of

Barnett's mental retardation, epileptic condition, and taking of

the drug Dilantin, and the effects of such upon his behavior.

There was no error, much less constitutional error, because under

Mississippi law, self-defense is judged by an objective,

reasonable man standard.    Hart v. State, 637 So.2d 1329, 1339

(Miss. 1994).   Barnett argues that the state trial court erred in

refusing to grant requested defense jury instructions D-1, D-10,

and D-15, and in overruling his motions for judgment

notwithstanding the verdict and for a new trial.    Barnett did not

raise these issues in the district court.    These arguments must

also be reviewed for plain error as they are raised for the first
                           No. 95-60691
                                -3-

time on appeal.   See Douglass, 79 F.3d at 1429.   There was no

plain error.

     AFFIRMED.